Citation Nr: 1508648	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-03 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his claim for entitlement to TDIU on October 9, 2009.  He is currently shown to be service connected for posttraumatic stress disorder at 70 percent disabling, effective April 8, 2009; bilateral hearing loss at 10 percent disabling from January 28, 2003 through October 8, 2009, 20 percent disabling from October 9, 2009 through December 20, 2012, and 50 percent disabling thereafter; tinnitus at 10 percent disabling, effective January 28, 2003; and, diabetes mellitus, type II, with erectile dysfunction at 10 percent disabling, effective December 5, 2011.  Since he filed his claim for TDIU on October 9, 2009, the Veteran has had a combined 80 percent or 90 percent disability rating.  The Veteran meets the schedular requirements for TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a).

The Veteran's last VA examinations for his audiological, diabetes, and psychiatric disabilities were in June 2013, September 2012, and June 2009, respectively.  

The Veteran has alleged that his denial of TDIU is based on several old VA examinations; the Board agrees, particularly the psychiatric examination which is over 5 years old at this time.  Therefore, the Board finds that a remand is necessary in order to obtain updated VA examinations of the Veteran's service-connected disabilities, and to specifically obtain a VA industrial/occupational examination to address the Veteran's employability as a result of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

In an April 2013 statement, the Veteran and his representative aver that the Veteran "hand delivered his request for a DRO hearing to the New York Office on February 10, 2013."  In a May 2014 statement, the Veteran and his representative indicate that transferring the claim to the Board at that time is "unconscionable" in light of his request for a DRO hearing.  

The Board notes that the Veteran was issued a statement of the case as to the TDIU issue in January 2013-prior to his request for a DRO hearing was allegedly hand-delivered-and the Veteran submitted a substantive appeal, VA Form 9, on February 19, 2013, wherein there is no request for a hearing checked, nor any mention of a hearing.  There is no correspondence dated February 10, 2013 in the claims file.  In a copy of his substantive appeal, VA Form 9, received by the Board in May 2014, the Veteran "x"ed the box indicating that he did not wish to have a Board hearing.  

As it does not appear that any request for a hearing-either DRO or otherwise-was received until after receipt of the February 2013 substantive appeal, VA Form 9-the first indication of any hearing request in the claims file being the April 2013 statement-the Board cannot find any due process violation at this time.  However, as the claim is being remanded at this time for other reasons, the AOJ should clarify with the Veteran and his representative, on remand, what type of hearing he would like if such is still desired, and such should be scheduled as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Bronx and Montrose VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since May 2013 and June 2013, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for appropriate VA examinations to adequately assess the current severity of his service-connected disabilities.  

Each of those examiners is requested to address the functional impairment of the Veteran's service-connected disability and to render an opinion as to whether that disability precludes substantially gainful employment consistent with the Veteran's education and past work experience.  

4.  Schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities-PTSD, diabetes mellitus with erectile dysfunction, bilateral hearing loss, and tinnitus-combine to preclude substantially gainful employment.  

The examiner should specifically discuss the June 2009 PTSD, September 2012 diabetes, and June 2013 audiological VA examination findings, as well as any findings and conclusions from any new VA examinations obtained by reason of this remand.  

The examiner should also address any other pertinent evidence in the claims file regarding employability, to include any lay statements from the Veteran, his spouse, his coworker (J.O.), and/or his friend (W.J.).  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  (Any opinions provided should be without consideration of his age or any non-service-connected disorders.)  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  The AOJ should clarify with the Veteran and his representative whether he would still like to have a hearing and if so what type of hearing he would like to have-either before a DRO, or before the Board either via videoconference or at the local regional office.  If the Veteran and his representative would still like to appear for a hearing, such should be scheduled as appropriate, and the Veteran and his representative should be so notified of that scheduled hearing and the notification letter should be placed in the claims file.  

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

